Title: To George Washington from James Duane, 9 September 1781
From: Duane, James
To: Washington, George


                  
                     Philadelphia 9th Septemr 1781.
                  
                  I need not tell you, my dear General, what I felt on the critical Arrival of Count de Grass’ Squadron.  Accept my warmest Congratulations.  The most decisive advantages may reasonably be expected from this generous & formidable Cooporation: but I will not anticipate.
                  The Financier has relieved my Solicitude for the New York Line.  A Month’s Pay however inadequate to their Claims will raise their Spirits, at least appease their discontent.
                  I have this moment dispatches from the northward particularly from General Schuyler.  The Indians have within a few days revisited Coble’s kill and Schoharie burned several houses and captivated some of the Inhabitants, and there is reason to be apprehensive that they will destroy the Grain which is doubtless their principal object in this Incursion.  General Schuyler mentions that there is not less than 80 or 90000 bushells of Wheat at Schoharie alone which he has "in vain essayed to bring away."
                  Since your Excellency’s departure we have thrown the Solitary Remnant of our Marine into the Management of our Financies.  It will save a Capital Expence as the Admiralty Navy boards and their Subordinate offices are dissolved.  When the number of our Ships & the Circumstances of our Treasury Justify it, the Appointment of the Minister of the marine will be seasonable.  The Board of Treasury & its dependants will in a few days undergo a similar Reform.  I expect those measures will prove a fruitful Source of Invective against those who have introduced and pressed them, and I am content to take my Share.
                  I have the pleasure to transmit this Letter by Lt Col. Laurens.  In the Execution of his late Mission he has acquired great Honour and given entire Satisfaction.  From having his Report under Consideration as a member of a special Committee I had an opportunity of minute Enquiry and I am convinced he has done every thing which coud be expected, under delicate Circumstances, from an able minister.  He has Justly encreased his Reputation by asking leave immediately after his Report to take the Field, and by declining any Recompence for His essential Services.  A disinterestedness which forms a striking Contrast between him and some other Characters!  Congress have given him a Testimonial of their Approbation which I do myself the Honor to enclose.  I wish it may be in your Excellency’s power to distinguish Col. Laurens by a Command.  you may be assured it will be highly pleasing to Congress.  With every Sentiment of affectionate Attachment and inviolable Respect and the most sincere wishes for your Glory and Success—I have the honour to be—Dear Sir Your Excellency’s most Obedient & most humble Servant  
                  
                     Jas Duane
                     
                  
               